Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 1 of 67




      EXHIBIT G




                                        A260
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 2 of 67




                                        A261          UMB_0004082
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 3 of 67




                                        A262          UMB_0004083
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 4 of 67




                                        A263          UMB_0004084
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 5 of 67




                                        A264          UMB_0004085
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 6 of 67




                                        A265          UMB_0004086
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 7 of 67




                                        A266          UMB_0004087
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 8 of 67




                                        A267          UMB_0004088
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 9 of 67




                                        A268          UMB_0004089
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 10 of 67




                                        A269          UMB_0004090
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 11 of 67




                                        A270          UMB_0004091
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 12 of 67




                                        A271          UMB_0004092
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 13 of 67




                                        A272          UMB_0004093
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 14 of 67




                                        A273          UMB_0004094
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 15 of 67




                                        A274          UMB_0004095
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 16 of 67




                                        A275          UMB_0004096
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 17 of 67




                                        A276          UMB_0004097
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 18 of 67




                                        A277          UMB_0004098
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 19 of 67




                                        A278          UMB_0004099
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 20 of 67




                                        A279          UMB_0004100
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 21 of 67




                                        A280          UMB_0004101
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 22 of 67




                                        A281          UMB_0004102
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 23 of 67




                                        A282          UMB_0004103
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 24 of 67




                                        A283          UMB_0004104
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 25 of 67




                                        A284          UMB_0004105
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 26 of 67




                                        A285          UMB_0004106
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 27 of 67




                                        A286          UMB_0004107
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 28 of 67




                                        A287          UMB_0004108
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 29 of 67




                                        A288          UMB_0004109
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 30 of 67




                                        A289          UMB_0004110
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 31 of 67




                                        A290          UMB_0004111
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 32 of 67




                                        A291          UMB_0004112
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 33 of 67




                                        A292          UMB_0004113
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 34 of 67




                                        A293          UMB_0004114
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 35 of 67




                                        A294          UMB_0004115
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 36 of 67




                                        A295          UMB_0004116
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 37 of 67




                                        A296          UMB_0004117
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 38 of 67




                                        A297          UMB_0004118
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 39 of 67




                                        A298          UMB_0004119
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 40 of 67




                                        A299          UMB_0004120
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 41 of 67




                                        A300          UMB_0004121
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 42 of 67




                                        A301          UMB_0004122
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 43 of 67




                                        A302          UMB_0004123
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 44 of 67




                                        A303          UMB_0004124
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 45 of 67




                                        A304          UMB_0004125
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 46 of 67




                                        A305          UMB_0004126
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 47 of 67




                                        A306          UMB_0004127
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 48 of 67




                                        A307          UMB_0004128
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 49 of 67




                                        A308          UMB_0004129
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 50 of 67




                                        A309          UMB_0004130
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 51 of 67




                                        A310          UMB_0004131
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 52 of 67




                                        A311          UMB_0004132
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 53 of 67




                                        A312          UMB_0004133
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 54 of 67




                                        A313          UMB_0004134
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 55 of 67




                                        A314          UMB_0004135
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 56 of 67




                                        A315          UMB_0004136
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 57 of 67




                                        A316          UMB_0004137
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 58 of 67




                                        A317          UMB_0004138
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 59 of 67




                                        A318          UMB_0004139
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 60 of 67




                                        A319          UMB_0004140
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 61 of 67




                                        A320          UMB_0004141
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 62 of 67




                                        A321          UMB_0004142
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 63 of 67




                                        A322          UMB_0004143
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 64 of 67




                                        A323          UMB_0004144
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 65 of 67




                                        A324          UMB_0004145
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 66 of 67




                                        A325          UMB_0004146
Case 19-50272-KBO   Doc 71-7   Filed 03/02/21   Page 67 of 67




                                        A326          UMB_0004147
